Dismissed and Memorandum Opinion filed September 24, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00315-CV

                         EMILIO LOPEZ, Appellant

                                       V.
CLEAR LAKE REGIONAL MEDICAL CENTER, CIICA CLEAR LAKE,
 L.P. D/B/A CLEAR LAKE REGIONAL MEDICAL CENTER, GABRIEL
RODRIGUEZ, M.D., TEXAS ONCOLOGY P.A. D/B/A TEXAS UROLOGY
   SPECIALISTS, TEXAS ONCOLOGY P.A. AND TEXAS UROLOGY
                SPECIALISTS-WEBSTER, Appellees

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-15836

                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed November 26, 2018.
The clerk’s record was filed April 26, 2019. The record reflects the notice of
appeal was filed April 9, 2019. In response to a notice from this court explaining
that the notice of appeal appeared untimely, appellant alleged he did not receive
notice of the November 26, 2018 judgment until January 2, 2019. We abated this
appeal and issued an order to the trial court to determine and sign a written order
finding the date when appellant or appellant’s counsel first received actual notice
of the judgment pursuant to rule 306a(4) of the Texas Rules of Civil Procedure.
See Tex. R. Civ. P. 306a(5). On August 7, 2019, the trial court signed an order
finding that the attorneys of record were notified on December 4, 2018 through the
Harris County JWEBB database system that a final judgment had been entered.

      Based on the trial court’s written finding, Appellant’s notice of appeal was
due January 3, 2019. Appellant’s notice of appeal was filed April 9, 2019.
Accordingly, the notice of appeal was untimely, and we order the appeal dismissed
for want of jurisdiction.

                                  PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2